Citation Nr: 1613201	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  16-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida.


THE ISSUE

Entitlement to payment or reimbursement for non-VA medical expenses incurred at Shands Jacksonville Hospital on February [redacted], 2015, through February [redacted], 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2006 to February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 administrative decision rating decision by the Gainesville, Florida Department of Veterans Affairs Medical Center (VAMC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2016 statement, the Veteran indicated that she wanted to appear at a hearing before a member of the Board.  However, she did not specify whether she preferred a hearing live by videoconference or a Board hearing at the RO.  

There is no indication from the record that the Veteran has been scheduled for a hearing before the Board in connection with her appeal.  Because videoconference hearings before the Board and hearings at the RO before the Board are scheduled by the RO, a remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704 (2015)

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and ask her to clarify whether she would like a hearing live by videoconference or a hearing before the Board at the RO.  Then, schedule the Veteran for the requested hearing in accordance with the docket number of her appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




